SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 03 June2013  LLOYDS BANKING GROUP plc  (Translation of registrant's name into English) 5th Floor 25 Gresham Street London EC2V 7HN United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Index to Exhibits ﻿ 3 June 2013 LLOYDS BANKING GROUP PLC (the "Company") NOTIFICATION OF TRANSACTIONS BY PERSONS DISCHARGING MANAGERIAL RESPONSIBILITIES IN ORDINARY SHARES OF THE COMPANY OF 10p EACH ("Shares") On 3 June 2013, the Company was notified that on the same date, Mark Fisher acquired 19,399 Shares at 46.78 pence per share following the exercise of an option pursuant to the terms and conditions of the Lloyds Banking Group Sharesave Scheme 2007 (the "Scheme"). This disclosure is made pursuant to the Financial Conduct Authority's Disclosure and Transparency Rule 3.1.4. and relates to a transaction notified to the Company by its registrar which handles administrative arrangements relating to the Scheme. The transaction took place in the UK and the Shares are listed on the London Stock Exchange. ENQUIRIES: Investor Relations Douglas Radcliffe +44 (0) 207356 1571 Head of Operations & Reporting Email: douglas.radcliffe@ finance.lloydsbanking.com Group Corporate Affairs Matt Smith +44 (0) 20 7356 3522 Head of Corporate Media Email: matt.smith@lloydsbanking.com Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LLOYDS BANKING GROUP plc (Registrant) By: Charles King Name:Charles King Title: Investor Relations Director Date:03 June 2013
